Foster, J.
The final ruling of the judge who presided at the trial was, that upon the evidence the plaintiff could not maintain his action.
The declaration alleges that the defendant employed the plaintiff to purchase for him certain shares of stock, the same to be delivered to him in sixty days from the time of the purchase. Assuming this to import, as the plaintiff claims, an order to buy the stock and carry it on the defendant’s account for sixty days, we find no evidence of any such employment. The evidence was merely of an order to buy the stock “ on a sixty days’ buyer’s option,” that is, with a right on the part of the purchaser to take and pay for it at any time within sixty days he might choose. If the course pursued by the plaintiff amounted to a purchase and “ carrying ” of the stock, then it was an unauthorized proceeding; one which the order given to the plaintiff did not warrant him in pursuing. If that course could be treated as the valid execution by a broker of an order to purchase on a sixty days’ buyer’s option, which was the only thing the defendant employed the plaintiff to do, then there is no such contract declared upon, and for this reason the action must fail.
It would be very difficult to support a usage by which a broker, employed to purchase stock, might, without the knowledge of his principal, buy the stock of himself. But we do not find it necessary to enter upon this discussion in order to dispose of the present case. Exceptions overruled.